ORDER

PER CURIAM.
Charles Liston appeals the judgment denying his Rule 29.15 motion after an evi-dentiary hearing.1
The judgment of the motion court is based on findings of fact that are not clearly erroneous. No error of law appears. An extended opinion would have no precedential value. The parties have, however, been provided a memorandum setting forth the reasons for our decision in accordance with our local Rule 405. We affirm the judgment under Rule 84.16(b).

. Liston's convictions for first-degree murder, second-degree murder and two counts of armed criminal action were affirmed in State v. Liston, 116 S.W.3d 698 (Mo.App. E.D.2003).